                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

KEION D. GRIDER,                              )
                                               )
          Plaintiff,                           )
                                               )
  v.                                           )    CIVIL ACT. NO. 1:19-cv-984-ECM
                                               )               (WO)
HOUSTON COUNTY, et al.,                        )
                                               )
          Defendants.                          )

                        MEMORANDUM OPINION and ORDER

       On January 9, 2020, the Magistrate Judge entered a Recommendation (doc. 5) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, and for good cause, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for the Plaintiff’s failure to provide the

Court with a current address.

       A separate Final Judgment will be entered.

       Done this 31st day of January, 2020.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
